Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by an email from Mr. Von Rueden on Monday February 7, 2022.
The application has been amended as follows: 
CLAIMS:

In the after final (Currently Amended) claim 1, after line 7 and before line 8, please insert, --a second ring gear rotatably mounted around the drive member;--.
In (Previously Presented) claim 8, line 2, please delete “a second ring gear” and insert, --the second ring gear--.
In (Previously Presented) claim 15, line 1, please change the dependency from “claim 6” to, --claim 8--.

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The examiner can normally be reached on Monday-Friday.

	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
		
								/Hadi Shakeri/
February 7, 2022						Primary Examiner, Art Unit 3723